ACCEPTED
                                                                                                                                                              03-14-00661-CV
                                                                                                                                                                      6780232
                                                                                                                                                   THIRD COURT OF APPEALS
                                                                                                                                                              AUSTIN, TEXAS
                                                                                                                                                         9/3/2015 11:17:10 AM
                                                                                                                                                            JEFFREY D. KYLE
                                                                                                                                                                       CLERK




                                                                                                                                   FILED IN
                                                                                                                            3rd COURT OF APPEALS
                                                                                                                                AUSTIN, TEXAS
                                                                                                                            9/3/2015 11:17:10 AM
                                                                                                                              JEFFREY D. KYLE
                                                    September 03, 2015                                                              Clerk


Jeffrey D. Kyle, Clerk                                                                                                       Ele c tro n ic Filin g
Third Court of Appeals
Price Daniel, Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701


Re:     Notification of Argument; No. 03-14-00661-CV;
        Devvy Kidd, et al. v. Texas Public Utility Commission, et al.

Dear Mr. Kyle:

This acknowledges receipt of your letter dated August 28, 2015, giving notice this appeal
will be submitted on September 24, 2015 at 9:00 a.m. I will appear and argue on behalf
of Appellee, the Public Utility Commission of Texas.

                                                                     Regards,

                                                                     /s/ Kellie E. Billings-Ray
                                                                     Kellie E. Billings-Ray
                                                                     Assistant Attorney General
                                                                     P.O. Box 12548, MC-066
                                                                     Austin, Texas 78711-2548
                                                                     (512) 463-2012


cc.     Mr. Stephen Journeay, Public Utility Commission
        Mr. Roger Borgelt
        Ms. Jo Ann Biggs
        The Honorable Dale Wainwright
        Mr. Jason M. Ryan
        Mr. Patrick J. Cowlishaw
        Mr. Patrick Pearsall


  PO S T OF F I C E BO X 12548, AU S T I N , TE X A S 78711-2548         TEL:     (512)463-2100              W W W .TEX A SAT T O R N E YGEN ER A L.G O V
                                                 A n Equa l Em pl o ym ent O pp or t unit y Em pl o ye r ·